Leave to appeal considered and, pursuant to GCR 1963, 853.2(4), in lieu of leave to appeal, we modify the discipline imposed by the Attorney Discipline Board by reducing it to a reprimand because the finding that respondent-appellant failed to ensure that the views of the sentencing judge were made known to the Parole Board is not record supported, the other findings do not justify a conclusion that respondent-appellant violated DR 6-101(A)(3) and DR 7-101(A)(1), and the conduct of respondent-appellant does not warrant a suspension.